Order entered February 19, 2013




                                               In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-12-01212-CV

                  HSBC USA, NATIONAL ASSOCIATION, ET AL, Appellants

                                                  V.

                              KHYBER HOLDINGS, LLC, Appellee

                          On Appeal from the 68th Judicial District Court
                                      Dallas County, Texas
                               Trial Court Cause No. DC-09-13980

                                              ORDER
           The Court ORDERS Antoinette Regor, official court reporter of the 68th Judicial District

Court, to file, within THIRTY DAYS of the date of this order, either the reporter’s record or

written verification that appellants have not requested or paid for the record.         We notify

appellant’s that if we receive verification of non-payment, we will order the appeal submitted

without the reporter’s record. See TEX. R. APP. P. 37.3(c).

           We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Antoinette Regor, official court reporter, 68th Judicial District Court, and to counsel for all

parties.

                                                        /s/   CAROLYN WRIGHT
                                                              CHIEF JUSTICE